Citation Nr: 0814850	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous condition as 
secondary to the service-connected disability of the left 
shoulder.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board remanded this case in May 2007 to provide the 
veteran with proper notice compliant with Dingess-Nicholson, 
19 Vet. App. 473 (2007), to obtain records from the Social 
Security Administration, and to schedule the veteran for an 
examination to obtain a medical opinion as to the etiology of 
the claimed nervous condition.  Review of the file indicates 
that the requested actions have been completed.  

In the remand, the Board noted that, with additional evidence 
the RO had received in June 2005, the veteran had submitted a 
signed VA Form 21-22, dated in May 2005, appointing the 
Puerto Rico Public Advocate for Veterans Affairs as his 
representative.  After completing the development requested 
in the May 2007 remand, VA's Appeals Management Center (AMC) 
prepared a supplemental statement of the case (SSOC) in 
January 2008, and mailed copies of that document to the 
veteran and, erroneously, to his prior representative, 
Disabled American Veterans, but not to his current 
representative, however.  

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The record shows that the AMC did not send a copy of the 
January 2008 SSOC to the veteran's legal representative, the 
Puerto Rico Public Advocate for Veterans Affairs, as required 
by VA's regulations.  See 38 C.F.R. § 20.31 (2007).  It would 
be prejudicial to the veteran for the Board to proceed with 
final appellate consideration of his appeal without first 
sending his representative a copy of the January 2008 SSOC 
and without providing that organization an opportunity to 
submit additional argument in his appeal.  

In addition, the Board observes that numerous pages of the 
treatment records that were received from the Social Security 
Administration are in Spanish.  English translations of those 
pages should also be obtained.  

Accordingly, the case must again be REMANDED for the 
following actions:

1.  Obtain English translations of the 
pages in claims folders three and four 
that are marked on the right-hand side by 
a paper clip.  

2.  Send the veteran's representative - 
the Puerto Rico Public Advocate for 
Veterans Affairs - a copy of the January 
2008 SSOC and provide that organization 
an opportunity to submit additional 
argument in his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



